Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/009,946 for a SLIDE RAIL ASSEMBLY filed on 9/2/2020.  This correspondence is in response to applicant's reply filed on 3/30/2022.  Claims 1, 4-13, 15 and 18-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 4-13, 15 and 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the assembly wherein the rail member includes a first wall, a second wall, and a longitudinal wall connected between the first wall and the second wall; the first bracket device includes a first sidewall and at least one first mounting member; the first sidewall includes a first portion, a second portion, and a first longitudinal portion arranged between the first portion and the second portion; the first portion, the second portion, and the first longitudinal portion of the first bracket device are respectively adjacent to the first wall, the second wall, and the longitudinal wall of the rail member; the at least one first mounting member is configured to be mounted on a first post of the rack of the first type; the second bracket device includes a second sidewall and at least one second mounting member; the second sidewall includes a third portion, a fourth portion, and a second longitudinal portion arranged between the third portion and the fourth portion; the third portion, the fourth portion, and the second longitudinal portion of the second bracket device define a supporting channel for receiving the first sidewall of the first bracket device; and the at least one second mounting member is configured to be mounted on a second post of the rack of the first type, in combination with the other limitations set forth therein; and regarding claim 12, the prior art does not teach the assembly further comprising a first bracket member and a second bracket member, wherein the first bracket member and the second bracket member are able to be detachably mounted on the first sidewall of the first bracket device after the second bracket device is detached from the rail member, in combination with the other limitations set forth therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 21, 2022